DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 3, lines 1-2: Applicant claims, “wherein, when in the contracted configuration, the frame and the extension unit”; it is unclear, and therefore indefinite, what has a/the contracted configuration?  Within the aforementioned claim requirement it reads as if both the frame and the extension unit have a contracted configuration, however, within claim 1, lines 3-4 only the extension unit has (moves from) a contracted configuration.
Within claim 12, lines 11-12: Applicant claims, “an anterior leaflet of a native mitral valve”; it is unclear, and therefore indefinite, if these are the same as the native mitral valve having an anterior leaflet within claim 12, line 1.  Claim(s) 13-16, which depend from claim 12, inherit all the problems associated with claim 12.
Within claim 13, lines 1-2: Applicant claims, “wherein positioning the mitral valve repair device under the posterior leaflet”; it is unclear, and therefore indefinite, if this is the same step as or an additional step to “implanting a mitral valve repair device under the posterior leaflet” within claim 12, line 3.
Claim 13 recites the limitation "the at least one pocket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one pocket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one pocket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one pocket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 17, lines 11-12: Applicant claims, “wherein the delivery catheter is configured to deploy the valve repair device in the contracted configuration”; it is unclear, and therefore indefinite, what has a/the contracted configuration?  Within the aforementioned claim requirement it reads as if the device (including both the frame and the extension unit) have a contracted configuration, however, within claim 17, lines 7-8 only the extension unit has (moves from) a contracted configuration.  Claim(s) 18-20, which depend from claim 17, inherit all the problems associated with claim 17.
Claim 18 recites the limitation "the heart wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the leaflet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please note: within claim 17, line 12 (and claim 17, line 16, and claim 20, line 2): Applicant claims, “at least one leaflet” which could be 2 or more leaflets, as such it is unclear when referring to “the leaflet” whether Applicant is referring to all the at least one leaflets OR a subset of the leaflets?  Examiner requests Applicant confirm whether “at least one leaflet” (within claim 17, line 12, and claim 17, line 16, and claim 20, line 2) should instead be “the leaflet”, which appears to be more consistent with Applicant’s original disclosure which appears to only show the device positioned behind one leaflet.
Claim 20 recites the limitation "the heart wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the underside of the at least one leaflet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the heart wall tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 2009/0149872 A1).
With respect to claim 1:
Gross et al. discloses a mitral valve repair device (device 20), as can be seen in figs. 14A-14B, comprising:
a frame (band 30) comprising a shape memory material (nitinol) (paragraphs [0154, 0170]); and
an extension unit (inflatable sheath 310) positioned around at least a portion of the frame (band 30) (paragraph [0170]), the extension unit (inflatable sheath 310) comprising a flexible material configured to move from a contracted configuration for delivery (uninflated during insertion) to an expanded configuration (inflated after insertion) (paragraph [0170]), the extension unit (inflatable sheath 310) having an inner volume configured to be (capable of being) filled with blood in the expanded configuration (inflated after insertion) (the inflatable sheath 310 is capable of being filled with any biocompatible material, such as blood), and the extension unit (inflatable sheath 310) configured to extend inwardly toward a central axis of an orifice of a native mitral valve to close a gap relative to a free edge of an anterior leaflet of the native mitral valve in the expanded configuration (after insertion and inflation the structure supports the posterior cusp and bring it closer to the anterior cusp) (paragraphs [0151, 0154, 0172]).
With respect to claim 3:
Wherein, when in the contracted configuration, the frame and the extension unit (device 20) are sized to fit within a delivery catheter (catheter 81) (paragraph [0154]).
With respect to claim 8:
Wherein the extension unit (inflatable sheath 310) is configured to push at least a portion of a posterior leaflet of the native mitral valve toward the anterior leaflet of the native mitral valve (after insertion and inflation the structure supports the posterior cusp and bring it closer to the anterior cusp) (paragraphs [0151, 0154, 0172]).
With respect to claim 9:
Wherein the extension unit comprises an inflatable bladder within the inner volume and extending the extension unit comprises injecting the blood into the inflatable bladder.
With respect to claim 10:
Wherein the frame (band 30/ device 20) is configured to, in response to deployment from a delivery catheter (catheter 81), move from a collapsed configuration (straightened within the catheter 81) toward a deployed configuration (memorized more curved shape to reshape valve/ annulus), and wherein, when in the deployed configuration, the frame (band 30/ device 20) is configured to press against an underside of a posterior leaflet of the native mitral valve (after insertion and inflation the structure supports the posterior cusp and bring it closer to the anterior cusp) (paragraphs [0151, 0154, 0172]).
With respect to claim 17:
Gross et al. discloses a medical system for repairing a native valve of a patient, the system comprising:
a delivery catheter (catheter 81), as can be seen in fig. 4, extending from a proximal portion controllable by a clinician (end controlled by surgeon) to a distal portion (end within the heart) introducible into a vasculature of a patient (paragraph [0154]); and
a valve repair device (device 20), as can be seen in figs. 14A-14B, positioned within the distal portion (end within the heart) of the delivery catheter (catheter 81), wherein the valve repair device (device 20) comprises:
a frame (band 30) defined by a shape memory material (nitinol) (paragraphs [0154, 0170]); and
an extension unit (inflatable sheath 310) positioned around at least a portion of the frame (band 30) (paragraph [0170]), the extension unit (inflatable sheath 310) comprising a flexible material configured to move from a contracted configuration for delivery (uninflated during insertion) to an expanded configuration (inflated after insertion) (paragraph [0170]), the extension unit (inflatable sheath 310) having an inner volume configured to be (capable of being) filled with blood in the expanded configuration (inflated after insertion) (the inflatable sheath 310 is capable of being filled with any biocompatible material, such as blood), 
wherein the delivery catheter (catheter 81) is configured to deploy the valve repair device (device 20) in the contracted configuration (uninflated during insertion) into a subannular position behind at least one leaflet of a native valve connected to chordae tendineae (paragraphs [0151, 0172]), and
wherein the extension unit (inflatable sheath 310), when in the expanded configuration, is configured to extend inwardly toward a central axis of an orifice of a native mitral valve to close a gap relative to a free edge of the at least one leaflet of the native valve in the expanded configuration (after insertion and inflation the structure supports the posterior cusp and bring it closer to the anterior cusp) (paragraphs [0151, 0154, 0172]).
With respect to claim 18:
Wherein the native valve is a mitral valve, and wherein the heart wall is a left ventricular wall and the leaflet is a posterior mitral valve leaflet, as can be seen in figs. 3-4, 16 (paragraphs [0152, 0154, 0172]).
With respect to claim 19:
Wherein the chordae tendineae are basal or tertiary chordae tendineae (third order tendineae 74/ tertiary or basal chordae) (paragraphs [0152, 0172]).
With respect to claim 20:
Wherein the valve repair device (device 20) is configured to engage the heart wall (ventricular wall 70) and the underside of the at least one leaflet (posterior cusp 56) without penetrating the heart wall tissue or the leaflet (there are no coupling elements 32, 24 which penetrate tissue) (paragraph [0172]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2009/0149872 A1) in view of Khairkhahan et al. (US 2012/0197388A1).
With respect to claim 2:
Gross et al. discloses the mitral valve repair device (device 20), as discussed above, substantially as claimed.  However, Gross et al. does not disclose the flexible material of the extension unit (inflatable sheath 310) to comprise a cover, and wherein the cover is configured to enable tissue ingrowth.
Khairkhahan et al. teaches mitral valve repair device (valve body 122), as can be seen in figs. 3C-3G2, comprising an extension unit core 172) having flexible material/cover (outer tissue ingrowth layer 170) surrounding and expandable inner volume (paragraphs [0074, 0076]).  The flexible material/cover outer tissue ingrowth layer 170) is configured to enable tissue ingrowth (paragraph [0074, 0076]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to include the flexible material/cover outer tissue ingrowth layer 170) configured to enable tissue ingrowth, as taught by Khairkhahan et al., on the extension unit (inflatable sheath 310), as disclosed by Gross et al., in order to improve the biocompatibility of the device and tissue ingrowth will provide additional anchoring of the device within the patient.
Claim(s) 4-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2009/0149872 A1) in view of Vardi (US 2007/0179600 A1).
With respect to claim claim(s) 4-7:	
Gross et al. discloses the mitral valve repair device (device 20), as discussed above, substantially as claimed.  However, Gross et al. does not disclose extension unit (inflatable sheath 310) to comprise: a fluid absorbing material within the inner volume (as required by claim 4), specifically: a foam or hydrogel (as required by claims 5 and 6, respectively), nor the fluid absorbing material to absorb blood causing the extension unit to expand/ inflate from the contracted configuration to the expanded configuration (as required by claim 7).
	Vardi teaches a stent graft (110, 600), as can be seen in figs. 1, 12-13, including extension units (expandable cuffs 122, 124/ hydrogel material 610) (paragraphs [0026, 0031, 0044-0045]).  The extension units (expandable cuffs 122, 124/ hydrogel material 610) include an inner volume filled with fluid absorbing material, such as foam (sponge or hydrogel foam) or hydrogel (paragraphs [0034, 0045-0046, 0051]), configured to expand/ inflate from a contracted configuration to an expanded configuration from absorbing blood (moisture from blood or blood) (paragraphs [0031, 0034, 0046]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the materials making the extension units (expandable cuffs 122, 124/ hydrogel material 610)/ materials within the inner volume, as taught by Vardi, to make/ fill the extension unit (inflatable sheath 310), as disclosed by Gross et al., as the two structures are obvious variants for each other (both are delivered in a compressed state to a void within a patients vasculature and allowed to assume an expanded state to remain implanted within the void).
	With respect to claim 12:
Gross et al. discloses the invention substantially as claimed.  Specifically, Gross et al. discloses a method of repairing a native mitral valve having an anterior leaflet and a posterior leaflet between a left atrium and a left ventricle (paragraphs [0154, 0172]), comprising:
implanting a mitral valve repair device (device 20), as can be seen in figs. 3-4, 14A-14B, 16, under the posterior leaflet (paragraphs [0154, 0172]), wherein the mitral valve repair device (device 20) comprises:
a frame (band 30) defined a shape memory material (nitinol) (paragraphs [0154, 0170]); and
an extension unit (inflatable sheath 310) positioned around at least a portion of the frame (band 30) (paragraph [0170]), the extension unit (inflatable sheath 310) comprising a flexible material configured to move from a contracted configuration for delivery (uninflated during insertion) to an expanded configuration (inflated after insertion) (paragraph [0170]); and
inflating an inner volume of the extension unit (inflatable sheath 310) to move the flexible material from the contracted configuration (uninflated during insertion) to the expanded configuration (inflated after insertion) and to extend inwardly toward a central axis of the valve orifice to close a gap relative to a free edge of an anterior leaflet of a native mitral valve in the expanded configuration (after insertion and inflation the structure supports the posterior cusp and bring it closer to the anterior cusp) (paragraphs [0151, 0154, 0172]).
However, Gross et al. does not disclose the inner volume of the extension unit to be inflated with blood.
Vardi teaches a stent graft (110, 600), as can be seen in figs. 1, 12-13, including extension units (expandable cuffs 122, 124/ hydrogel material 610) (paragraphs [0026, 0031, 0044-0045]).  The extension units (expandable cuffs 122, 124/ hydrogel material 610) include an inner volume filled with fluid absorbing material configured to expand/ inflate from a contracted configuration to an expanded configuration from absorbing blood (moisture from blood or blood) (paragraphs [0031, 0034, 0046]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the materials making the extension units (expandable cuffs 122, 124/ hydrogel material 610)/ materials within the inner volume, as taught by Vardi, to make/ fill the extension unit (inflatable sheath 310), as disclosed by Gross et al., as the two structures are obvious variants for each other (both are delivered in a compressed state to a void within a patients vasculature and allowed to assume an expanded state to remain implanted within the void) thus resulting the inner volume of the extension unit (inflatable sheath 310), as disclosed by Gross et al., to be filled with a fluid absorbing material, as taught by Vardi, which will expand/ inflate from a contracted configuration to an expanded configuration from absorbing blood (moisture from blood or blood).
With respect to claim 13:
Wherein positioning the mitral valve repair device (device 20), as disclosed by Gross et al., under the posterior leaflet comprises positioning the extension unit (inflatable sheath 310), as disclosed by Gross et al., in the contracted configuration under the posterior leaflet (Gross et al. paragraphs [0154, 0172]), and wherein inflating the inner volume comprises expanding the cover (the inflatable sheath 310 assumes a larger cross section) to presses against a wider portion of the posterior leaflet in the expanded configuration relative to the contracted configuration (paragraph [0172]).
With respect to claim 14:
Wherein the method further comprises, before inflating the inner volume, releasing the frame (band 30) from a collapsed configuration such that the frame (band 30) moves toward a deployed configuration to press (indirectly through the inflatable sheath 310) the against an underside of the posterior leaflet (before the extension unit (inflatable sheath 310), as disclosed by Gross et al., is expanded the frame (band 30) must be released from the catheter (81), with a straightened configuration, at which point it will assume it’s memorized shape which is more curved Gross et al. paragraphs [00154, 0170, 0172])).
With respect to claim 16:
Wherein inflating the inner volume further comprises closing a gap relative to free edges of the posterior leaflet and the anterior leaflet (Gross et al. paragraphs [0172]).
Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 15 is/ are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner can find no references alone nor in combination which disclose:
With respect to claim(s) 11:
A mitral valve repair device comprising:
A shape memory material frame;
An extension unit positioned around at least a portion of the frame, the extension unit comprising a flexible material and an inner volume configured to be filled with blood configured to move from a contracted configuration for delivery to an expanded configuration, and the extension unit configured to close a gap relative to a free edge of an anterior leaflet of the native mitral valve in the expanded configuration;
Wherein the extension unit comprises a plurality of projections and a plurality of depressions (depressions are between two of the projections), wherein at least some of the projections are configured to engage an underside of a posterior leaflet of the native mitral valve and at least some of the depressions are configured to receive chordae tendineae coupled to the underside of the posterior leaflet. 
With respect to claim(s) 15:
A method of repairing a mitral valve comprising:
implanting a mitral valve repair device under a posterior leaflet, wherein the mitral valve repair device comprises:
a shape memory material frame; and 
an extension unit positioned around at least a portion of the frame, the extension unit comprising an inner volume and a flexible material; and
inflating, with blood, the inner volume of the extension unit to move the flexible material from a contracted configuration to an expanded configuration and to extend inwardly toward a central axis of the valve orifice to close a gap relative to a free edge of an anterior leaflet of a native mitral valve in the expanded configuration.
Wherein the extension unit comprises a plurality of projections and a plurality of depressions (depressions being disposed between two of the projections), and wherein inflating the inner volume comprises extending the projections along an underside of the posterior leaflet such that an upper side of the projections presses against the posterior leaflet and the chordae tendineae are positioned in at least some of the depressions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774